DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Receipt is acknowledged of an amendment filed 04 November 2021, which has been placed of record and entered in the file.
Status of the claims:
Claims 22-26 are pending.
Claim 37 is canceled.
Specification and drawings:
Amendments to the specification have been submitted.
Amendments to the drawings have not been submitted.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Thomas Edgington on January 26, 2022.
The application has been amended as follows: 
	In the claims:
	In claim 22, line 14, after “covers”, --at least one staple pocket opening in-- has been inserted. 

EXPLANATION FOR EXAMINER’S AMENDMENT
Claim 22 has been amended to avoid ambiguity.  

ALLOWABLE SUBJECT MATTER
Claims 22-36 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 22: the subject matter of claim 22 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.  Claim 22 includes the following limitations which in combination with the other limitations of the claim are not taught or suggested by the prior art:
“a first lockout comprising at least one lockout arm configured to releasably retain said firing member in a said starting position; and 
a surgical staple cartridge comprising: 
a cartridge body configured to be seated in said first jaw, wherein said cartridge body defines a deck surface; 
a plurality of staples removably stored in corresponding staple pockets in said cartridge body, wherein each said staple pocket comprises a corresponding staple pocket opening in said deck surface; and 
a retainer removably mounted to said cartridge body such that said retainer covers at least one staple pocket opening in at least a portion of said deck surface, wherein said retainer comprises an authentication key that is configured to defeat said first lockout by moving said lockout arm out of 
The closest prior art to Shelton et al. (US Patent Publ. No. 2018/0168622) discloses a similar type of surgical stapling assembly comprising first and second jaws, a firing member, a first lockout 1650 comprising a lockout arm 1654, and a staple cartridge 1100 comprising a cartridge body 1111 defining a deck surface 1115, a plurality of staples removably stored in staple pockets 1116, each staple pocket comprising a staple pocket opening in the deck surface, and a retainer (wedge shaped cams 1122) comprising an authentication key (unlocking feature 1126) configured to defeat the first lockout by moving the lockout arm out of retaining engagement with the firing member to permit the firing member to be advanced distally.
The closest prior art to Valentine et al. (EP 2,954,854) discloses a similar type of surgical stapling assembly including a staple cartridge 140 and a retainer (shipping wedge, figs. 33, 34, 36) that covers the deck surface and staple pocket openings in the deck surface.
The difference between the Shelton et al. reference, or a combination of the Shelton et al. and Valentine et al. references, and the claimed subject matter is that Shelton et al. or a combination of Shelton et al. and Valentine et al. do not disclose or teach “a first lockout comprising at least one lockout arm configured to releasably retain said firing member in a said starting position; and a surgical staple cartridge comprising: a cartridge body configured to be seated in said first jaw, wherein said cartridge body defines a deck surface; a plurality of staples removably stored in corresponding staple pockets in said cartridge body, wherein each said staple pocket comprises a corresponding staple pocket opening in said deck surface; and a retainer removably mounted to said cartridge body such that said retainer covers at least one staple pocket opening in at least a portion of said deck surface, wherein said retainer comprises an authentication key that is configured to defeat said first lockout by moving said lockout arm out of retaining engagement with said firing member to permit said firing member to be advanced . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Linda J. Hodge/
Patent Examiner, Art Unit 3731

/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        28 January 2022